Coopék, J.,
delivered the opinion of the court.
By § 585 of the code of 1880, certain privilege taxes were levied upon those persons following the vocations therein named. The privilege taxes therein levied upon banks were proportioned according to the population of the towns in which the banks were located, and the capital stock of the banks, and the tax levied was in lieu of *43all taxes on the assets of the banks. By tbe act approved March 8, 1888, and entitled “An act to amend sections 557 and 585 of the code of 1880, so as to increase the public revenue, and provide for the faithful collection of the same,” the following privilege taxes were levied upon banks:—
On each bank having capital stock or assets of $10,000, or less, . . . . . . . . $ 100 00
On each bank with more than $10,000, and less than $25,000,. 250 00
On each bank with more than $25,000, and less than $50,000,. 500 00
On each bank with more than $50,000, and less than $75,000,. 750 00
On each bank having more than $75,000, and less than $100,000,. 1,000 00
It was further provided that, “ the privilege taxes imposed upon and paid by such banks of deposit or discount shall be in lieu of all other taxes, state, county and municipal, upon the shares and assets of said banks.” On the 1st of February, 1890, C. C. Kelly, the appellee, paid to the proper officer a privilege tax of $1,000 as the tax due for carrying on the business of banker for one year from that date, and received a proper receipt therefor. By the act approved February 24, 1890, entitled “An act to amend the revenue laws,” the act of March 8,1888, was, among other things, amended by striking out “ all of said chapter 3 of the act of 1888 relating to the taxation of banks of deposit or discount, and all provisions relating thereto, and insert the following: ‘ All banks or banking associations shall pay ad valorem taxes to be assessed and collected as follows/ ” which provision was followed by an article directing how the property of banks should be assessed apd the taxes thereon collected. The assessor of Attala county having assessed the property of the appellee invested in his banking business ($79,531.56) for taxation for the year 1890, he applied to the board of supervisors to have such assessment stricken from the rolls, which being denied, he appealed to the circuit court, where a judgment was *44entered in accordance with his petition, and from that judgment the board of supervisors prosecutes this appeal.
It is not contended by counsel for the appellee that the provision of the act of 1888, under which appellee claims his exemption from the payment of an ad valorem tax on his property, is not repealed by the act of 1890. Such contention, in view of the positive language of the later act, would be futile. The position of counsel is that, by compliance with the terms of the act of 1888 before its repeal, he secured, free from legislative control, and free from its power to impose any other tax upon the property of the bank, the privilege or right of conducting the business until the expiration of the time for which the privilege tax had been paid. This position is wholly untenable.
It was competent for the legislature to have imposed both the privilege tax provided by the act of 1888, and, in addition thereto, a full ad valorem tax upon the property used in the business conducted. The exemption from the ad valorem tax upon payment of the privilege tax imposed was declared by the legislature ex gratia, and was void of any element of contract, So long as that act stood unrepealed, it was the law under which both the obligation and the exemption of the citizen existed, and in Bank v. Worrell, 67 Miss. 47, we declined to engraft exceptions upon the exemption provided by the act.
The most that can be claimed is that the act allowed an exemption from taxation, and it is well settled that, even when this is done by a charter, it is repealable by a subsequent legislature. Cook v. Mississippi Mills, 56 Miss. 40.

The judgment of the circuit court is revised and the petition dismissed.